Citation Nr: 1202879	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  10-18 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to June 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from adverse action by the above Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a hearing was held before the Acting Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c).  A transcript of this hearing is of record.  While the Veteran indicated in his May 2010 substantive appeal that he only wished to appeal the denial of the claim for service connection for a psychiatric disability, his testimony at this hearing also evidenced an intent to appeal the denial of his claim for service connection for residuals of a head injury, as it was his contention that the residuals of such an injury include psychiatric problems.  As such, the Board finds that the appeal currently before the Board consists of the two issues listed on the first page of this decision.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue on appeal with respect to entitlement to service connection for a psychiatric disorder as shown on the first page of this decision and acknowledges that such description includes entitlement to service connection for PTSD, a claim that was denied by a December 2010 rating decision.  

The reopened claims for service connection for a psychiatric disability and residuals of a head injury pursuant to the adjudication below addressed in the REMAND portion of the decision require additional development and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a psychiatric disability and residuals of a head injury was denied by an October 1997 rating decision to which the Veteran was notified in that month; the Veteran did not file an appeal to this decision.  

2.  Additional evidence received since the October 1997 rating decision relates to unestablished facts necessary to establish the claims for service connection for a psychiatric disability and residuals of a head injury and raises a reasonable possibility of substantiating the claims. 


CONCLUSION OF LAW

The evidence relating to the claims for service connection for a psychiatric disability and residuals of a head injury received subsequent to the final October 1997 rating decision is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104, 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 VA has issued regulations implementing the VCAA.  38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326.  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from making the determinations below.  This is so because the Board is taking action favorable to the Veteran in the decision below to the extent it will reopen the claims on appeal.  As such, this decision poses no risk of prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

An October 1997 rating decision denied service connection for a psychiatric disability and found that new and material evidence had not been received to reopen a claim for service connection for residuals of a head injury, a claim originally denied in an unappealed November 1981 rating decision.  The Veteran was notified of this decision later in that month but did not file an appeal; as such, it is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

The evidence before the adjudicators at the time of the October 1997 rating decision included the service treatment reports (STRs) which did not show any evidence of a psychiatric disability.  There was post service evidence of treatment for a schizoaffective disorder in 1996 but no clinical evidence linking such disability to service, and the claim was denied on the basis of there being no evidence that demonstrated that a psychiatric disorder was incurred in or aggravated by service.  With respect to residuals of a head injury, the record included the STRs which reflected treatment for such an injury in 1979 and reports from a November 1981 VA examination that revealed no residuals from the in-service head injury.  The claim was denied in the October 1997 rating decision on the basis of there being no new and material evidence received to reopen the claim received since the November 1981 rating decision because none of the evidence submitted since that time was directly relevant to the claim for service connection for residuals of a head injury.  

The Board notes that notwithstanding the fact that the RO reopened the claims for service connection for a psychiatric disorder and residuals of a head injury (see April 2010 Statement of the Case), the Board has a legal duty to consider the requirement of whether new and material evidence has been submitted, regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Evidence added to the claims file since the October 1997 rating decision includes statements received from family members in March 2009 reporting that the Veteran had been suffering from residuals of the in service head injury, to include psychiatric problems, since service.  As indicated above, the credibility of these statements is presumed for the purposes of determining whether the claims should be reopened.  Justus, supra. 

Also added to the record since the October 1997 rating decision were references in a March 2009 statement to sources obtained from the internet noting that manifestations of traumatic brain injuries include psychiatric problems.  Thus, as it was, in essence, the lack of corroborating evidence that there were any residuals of the in-service brain injury or evidence linking a psychiatric disability to an event in service, to include the injury to the head therein, the Board finds that this evidence relates to an unestablished fact necessary to establish each claim and raises a reasonable possibility of substantiating each claim.  As such, the claims for service connection for a psychiatric disability and residuals of a head injury are reopened.  38 C.F.R. § 3.156(a); Shade, supra.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a psychiatric disability is reopened, and to that extent only the appeal is granted. 

New and material evidence having been received, the claim for entitlement to service connection for residuals of a head injury is reopened, and to that extent only the appeal is granted. 


REMAND

Reports from the December 2010 VA psychiatric examination reflect that the Veteran is in receipt of Social Security Administration (SSA) benefits on the basis of disability.  The Board is aware that it need not obtain SSA records prior to adjudication if it determines that there is no reasonable possibility that such records are relevant to the Veteran's claim for VA compensation, see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that the legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records).  However, this is a case in which that possibility cannot be excluded.  Thus, as there is a reasonable possibility that the SSA records could help the Veteran substantiate his claims, the duty to assist requires VA to attempt to obtain these records.  The Board notes that while SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak, supra; see also Masors v. Derwinski, 2 Vet. App. 180 (1992).  Thus, the Board finds that on remand the RO should try to obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination.

The Veteran testified to the undersigned that he continues to receive VA outpatient treatment every six months, and the record currently only contains reports from VA outpatient treatment dated through August 2, 2011, with the most recent reports from a VA mental hygiene clinic dated in May 2011.  The Board is therefore on notice of pertinent VA outpatient treatment records which may be available and are potentially probative.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  In addition, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, and in order to further fulfill the duty to assist the Veteran, this remand will also afford the RO the opportunity to obtain any more recent relevant VA outpatient treatment records that have not been obtained.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993) (finding that where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim). 

Finally and in order to ensure due process to the Veteran, the Board also concludes that reports from the December 2010 psychiatric VA examination must be considered in a supplemental statement of the case as mandated by 38 C.F.R. § 19.31, as the reports from this examination included pertinent evidence in the form of a medical opinion addressing whether the Veteran has a psychiatric disability as a result of the in-service head trauma.  (In this regard, the waiver submitted by the Veteran at the time of the hearing before the undersigned only encompasses the evidence submitted at that time, and not the reports from the December 2010 VA psychiatric examination.)  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA outpatient treatment reports dated after August 2, 2011, and associate them with the claims file. 

2.  Obtain documents concerning the Veteran's application and award for SSA disability benefits, specifically copies of all of the medical records concerning the Veteran's claim on appeal. 

3.  Following the above, the RO is to review the record, including any newly acquired evidence, and adjudicate the claims that have been remanded.  If any benefit sought in connection with either issue is denied, the Veteran is to be provided a Supplemental Statement of the Case that includesconsideration of any evidence received as a result of the development requested above and documents consideration of the reports from the December 2010 VA psychiatric examination.  Thereafter, the case must be returned to the Board.

The Vetearn has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 





appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

							

_____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


